TEMPLETON GLOBAL INVESTMENT TRUST 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 March 3, 2017 Filed Via EDGAR (CIK 0000916488) Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Templeton Global Investment Trust File Nos. 033-73244 and 811-08226 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 69 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on February 27, 2017. Very truly yours, /s/ LORI A. WEBER Lori A. Weber Vice President and Secretary LAW: dm
